DETAILED ACTION                                                                                                                                                                                                   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/866,668 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s representative has filed a Terminal disclaimer to overcome the double patenting rejection, therefore, the double patenting rejection is now withdrawn.
Response to Amendment
	Applicant’s amendment filed on January 25, 2022 has overcome the following
rejection/objections:
Applicant has amended claim 9 to overcome the 35 USC 112(f) interpretation on this claim,
therefore, the examiner withdraws the 35 USC 112(f) interpretation on this claim.
	Claims 1, 3, and 9 have been amended. 
	Claims 2, 4, 10, and 11 have been canceled.
	 Claims 1, 3, 5-9, 12 are still pending for consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for examiner’s amendment was given in an interview with Attorney Kirsta Burkharbt (Reg 74841) on 05/20/2022.
The application has been amended as follows:
In the claims:
Claim 3, change “The method according to claim 2” to “The method according to claim 1”
Claim 5, change “The method according to claim 2”, to “The method according to claim 1”
The changes are necessary to remedy the dependency from canceled claim 2.
Allowable Subject Matter
Claims 1, 3, 5-9, and 12 are allowed.
Applicant’s arguments, see “Remarks”, filed February 25, 2022, have been fully considered and are persuasive.  Therefore, the 35USC 102(a)(1) and 35USC 103(a) rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior arts are Lee et al. (US 20130294568 A1). and Fourni´e et al. (CT Field of View Extension Using Combined Channels Extension and Deep Learning Methods). As explained in previous office action, the combination of Lee et al. and Fourni´e et al.  teaches most of the limitation of claim 1; however, the combination of Lee et al. and Fourni´e et al. fails to disclose or reasonably suggest that “converting pixels of the initial image of the truncated portion from polar coordinates to rectangular coordinates, to obtain a pixel matrix of the initial image; calibrating the pixel matrix based on a trained learning network; converting the calibrated pixel matrix from rectangular coordinates to polar coordinates, to obtain a predicted image of the truncated portion” as now variously claimed.
Regarding claims 3, 5-8 these claims depend directly or indirectly on an
allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 9, is allowable for the same reason as independent claim 1 as discussed above.
Re Claim 12, is incorporating the subject matter of claim 1, therefore, it is allowable for the same reason as independent claim 1 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WINTA GEBRESLASSIE/Examiner, Art Unit 2668


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
May 20, 2022